— In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from (1) an order of the Family Court, Kings County (Beckoff, J.), dated September 4, 2009, which denied her motion to vacate a finding of permanent neglect, made after a fact-finding inquest, held upon her default in appearing at the fact-finding hearing, and (2) an order of disposition of the same court dated September 11, 2009, which, after a dispositional hearing, terminated her parental rights.
Ordered that the order and the order of disposition are affirmed, without costs or disbursements.
We have reviewed the record and agree with the mother’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Vincent F. [James F.], 76 AD3d 527, 528 [2010]). Covello, J.P., Eng, Chambers and Hall, JJ., concur.